STONE, J.
The testimony bearing on the question of value of the lands, in which dower is claimed, fixes it at from two hundred and fifty, to three hundred and fifty dollars. The intestate leaving children, the widow’s claim of dower would be a life estate in one-third of the land in value. Conceding the highest valuation' — $350—the value of one-third of it in fee would be $116.67. Mrs. Wiggins herself testifies, that at the time of her husband’s death she owned an interest in the claim on Dees, for lands sold to him in which she had an interest, on which she realized $100, after her husband’s death. She after-wards realized an additional sum, not fully stated, but probably $100 more. Looking alone to the first collection of one hundred dollars, which was her separate estate, and owned by her at her husband’s death, it is manifest the absolute ownership of that sum was of greater value than a mere life estate in $116.67. The Probate Court did not err in dismissing the petition for dower.—Code of 1876, § 2715; Billingslea v. Glenn, 45 Ala. 540.
We have taken no account of the cattle, because the testimony leaves us in doubt whether they belonged to the husband or the wife. At all events, she had the benefit of them.
What we have said relates to the claim of dower. It may be that the widow is entitled to homestead exemption during her life, in eighty acres of the land, under the constitution of 1868. Art. 14, §§ 2, 3, 5.